Citation Nr: 1037197	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-48 099	)	DATE
	)


THE ISSUE

Whether there is clear and unmistakable error in a March 6, 2009, 
Board decision which denied entitlement to a rating higher than 
20 percent for residuals of a right knee injury with degenerative 
joint disease based on limitation of motion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The Veteran, who was the moving party, had active service from 
April 1946 to January 1948.

This matter comes before the Board of Veterans' Appeals (Board) 
pursuant to a motion by the Veteran, received in April 2009, 
seeking a revision of the Board's March 6, 2009, decision on the 
grounds of clear and unmistakable error (CUE). 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 
1946 to January 1948.

2.  On November 20, 2009, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, learned from the 
Social Security Administration that the moving party died in 
October 2009; the Board was thereafter notified of the moving 
party's death.


CONCLUSION OF LAW

Due to the death of the moving party, the Board has no 
jurisdiction to rule on this motion.  38 U.S.C.A. §§ 5109A, 
5112(b)(1), 7111 (West 2002); 38 C.F.R. §§ 20.1302, 20.1400 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died during the pendency of this 
motion.  As a matter of law, a moving party's motion for clear 
and unmistakable error in a prior Board decision does not survive 
their death.  See Haines v. West, 154 F.3d 1298, 1300-02 (Fed. 
Cir. 1998).  This motion has become moot by virtue of the death 
of the moving party and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. §§ 5109A, 5112(b), 7111; Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994); 38 C.F.R. §§ 20.1302, 20.1400 
(2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this motion or to any derivative motion filed by 
a survivor of the moving party.  38 C.F.R. § 20.1106 (2009).



ORDER

The motion is dismissed.



                       
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



